DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 1-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al., (DE102015223838, cited in IDS) in view of Krippahl et al., (US 2012/0312318).
hydrogen peroxide (oxidizing compound) formula in sachets of barrier films (TI).
The packaging of Mueller et al. comprises a multilayer film comprising a first, second, and barrier layer insofar as it teaches “wall of the sachet comprises a first layer of a first polymeric mat and a second layer of a polymeric material and a barrier layer having a gas and water vapor effect” (Abstract).
	Mueller et al. further teaches, “Surprisingly, it has now been found that peroxide preparations can then be stored in the sachet in a storage-stable manner if sachets are useful for the packaging which consist of special film composite systems and which have a barrier layer and if these sachets are filed with hydrogen peroxide preparations which contain special stabilizers” (para. [0021]).
	The layers are taught to be made of the same or different materials.  For example, Mueller et al. teaches, “the first layer (S1) consists of polypropylene, polyethylene, polyester, polyamide or polyvinyl alcohol” (para. [0107]), and the “second layer (S2) may consist of polypropylene, polyethylene, polyester and/or polyamide.  “Polypropylene is alternatively referred to as poly (1-methylethylene), and is a thermoplastic polymer belonging to the group of polyolefins” (para. [0110]), and polyethylene can be “polyethylene terephthalate” (para. [0115]).
	Accordingly, it would have been obvious to have a first polymer layer formed of polyethylene terephthalate and a second layer formed of a polyolefin, as claimed.
	The barrier layer is formed of metalized, oriented polypropylene insofar as Mueller et al. teaches, “The barrier layer (SBa) is, for example, a thin layer which comprises an inorganic material, the inorganic material being applied to the organic metals such as “aluminum, aluminum oxides, magnesium oxides, silicon, silicon oxides, titanium, titanium oxides, tin, tin oxides . . . “ (para. [0127]).  In Example 1 (below), a “thick layer of polypropylene was then applied to the ORMOCER layer” (para. [0156]), wherein the ORMOCER is an inorganic(metal)-organic hybrid polymer (para. [0132]).
	The first polymer has a thickness “in the range of 20.0 to 300.0 µm (microns)” (para. [0111]), the second polymer has “a layer thickness of 1.0 to 100 µm (microns)” (para. [0119]). Since the barrier layer is applied to either layer 1 or layer 2 it would have a comparable thickness, as per claim 2, 15-20.  Accordingly, Mueller et al. teaches, “thus has a barrier layer compared to a comparable film (with the same total thickness)” (para. [0125]).
	Mueller et al. teaches different orientations of the multiple film layers, including wherein the barrier layer is disposed between the first and second polymer layer (para. [0106]), as per claim 5, wherein the first layer forms an outer layer of the packaging (para. [0106]), as per claim 6 (again the first and second layers can be interchangeable insofar as they comprise the same polymers).
	The preparation is an aqueous preparation having a water content of “60.0 to 97.0 wt.%” (para. [0027]), a hydrogen peroxide content of “0.5 to 20.0 wt.%” (para. [0029]), as well as surfactants, including “anionic . . . and nonionic surfactants” (para. [0082), which are present “from 0.1 to 45% by weight” (para. [0086]). Anionic surfactants include “fatty acids, alkyl sulfates, alkyl ether sulfates and ether carboxylic acids having 10 to 20 carbon atoms in the alkyl groups and up to 16 glycol ether groups in the molecule” (para. [0083]).

	Mueller et al. teaches a specific embodiment of a preparation comprising 1% propylene glycol, 1% ceteareth-20 (nonionic surfactant), 3.4% cetearyl alcohol (C8-C30 alcohol), 0.31% steartrimonium chloride, 0.3% liquid paraffin, 0.15% etidronic acid, 0.10% pyridine-2,6-dicarboxylic acid, 0.10% disodium pyrophosphate, 0.04% sodium pyrophosphate, 0.1% potassium hydroxide, 0.08% isopropanol, 12.0% hydrogen peroxide (oxidizing compound), q.s. water (Example 1, para. [0157]), as per claim 8, 10, 13, 14 (ceteareth-20 is a C16-C18 ethoxylated alcohol with 20 ethylene oxide units per molecule)
	The sachet for this embodiment comprises “a film layer of polyethylene terephthalate with a thickness of 12 microns”, “ORMOCER polymer” (barrier layer) and “polypropylene” (polyolefin) (Example 1, para. [0156]).
	Since the sachet has a multi-layer film comprising polyethylene teraphtohalate, polyolefin/polypropylene and a barrier layer formed of “metalized, oriented polypropylene”, the oxygen transmission rate, relative humidity, water vapor permeability, as per claim 3, and adhesive strength, as per claim 4, would have been implicit.
	The compositions of Mueller et al. comprise thickening agents, i.e. “Both organic and purely inorganic thickening agents can be used”, but not necessarily the thickening agents of part e) of claim 1.
homopolymers and copolymers of acrylic aid or methacrylic acid” (p. 10, para. [0102]). These thickeners are present “in an amount of 0.1 to 10 wt.%” (p. 11, para. [0114]), as per claim 9.  The reference teaches a specific embodiment comprising hydrogen peroxide with Aculyn-33A (p. 12, para. [0129], E1), a copolymer of (meth)acrylic acid and acrylic acid ethyl ester.
	
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use the claimed copolymers as thickeners in the compositions of Mueller et al. since homopolymers and copolymers of acrylic acid or methacrylic acid are recognized in the art as suitable for use in hair coloring (lightning) compositions as thickeners, as taught by Krippahl et al.

2) Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al., (DE102015223838, cited in IDS) in view of Krippahl et al., (US 2012/0312318) as applied to claim 1 above, and further in view of Suenger et al., (US 2011/0232669).
specifically teach the claimed anionic surfactant.
	Suenger et al. teaches a bleaching (hydrogen peroxide) method for keratin fibers, e.g. hair (Abstract).  The method includes “as an additional ingredient at least [one] co-bleach activator and/or the physiologically acceptable salt thereof” (p. 4, para. [0067]).  
	Preferred co-bleach activators have the following formula: R4-O(CH2CH2O)mSO3Y, wherein “R4 is a C6-C20 alkyl group, m is a number greater than 15 and Y is an alkali metal and/or alkaline earth metal . . .” (p. 5, para. [0088]).  
Suenger et al. teaches a specific embodiment of this co-bleach activator “known by the INCI name Sodium Cocoeth-30 Sulfate . . . under the trade name Disponil FES 77” (p. 5, para. [0090]).  Sodium Coceth-30 Sulfate is an anionic surfactant and a sodium sulfate of a linear C12-C14 alkyl ethoxylate with 30 ethylene oxide units, as per claims 10-12.  
	Co-bleaching agents are used at a concentration range of “0.01 to 10 wt.%”, as per claim 12.
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use the anionic surfactant of Suenger et al. in the cosmetic preparation of Mueller et al. for the advantage of providing a co-bleaching activator, as taught by Suenger et al.

3) Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al., (DE102015223838, cited in IDS) in view of Krippahl et al., (US 
The combination of Mueller et al. and Krippahl et al., which is taught above, differs from claim 7 insofar as it does not teach an acidic pH range.
Chan et al. teaches a method of coloring hair by contacting hair with one or more oxidizing agents, e.g. hydrogen peroxide (Abstract).
Chan et al. identifies hydrogen peroxide as a “nascent oxidizing agent” capable of being “rendered substantially inert until activated by the addition of a separate agent” (col. 11, lines 52-57).  Hydrogen peroxide is nascent “when present in a solution that has a pH less than about 4, preferably between from about 2 to about 3.5” (Id. lines 58-60).  According to Chan et al., when an alkaline buffering system is added to this solution in sufficient quantity “the pH increases to a value greater than 7 where the hydrogen peroxide becomes active and initiates dye coupling and color formation” (Id. lines 61-65).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a pH value from about 1.5 to about 5 in the compositions of Mueller et al.  since the compositions comprise hydrogen peroxide.  The artisan would have been motivated by the desire to avoid or decrease the decomposition (activation) of the hydrogen peroxide while in storage, as taught by Chan et al. 

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-29 of copending Application No. 16/767,776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a cosmetic product comprising a multilayer film having a first polymer layer of polyethylene terephthalate or polyethylene naphthalate, a second polymer layer of polyolefin and a barrier layer of a metals. The composition comprises an oxidizing compound, a C8-C30 alcohol, an anionic surfactant, a nonionic surfactant, and a thickener, e.g. copolymers of methacrylic acid and methacrylic acid esters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612